MEMORANDUM **
A review of the record and the responses to the court’s order to show cause why the district court’s judgment should not be summarily affirmed shows that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly dismissed plaintiffs civil rights action filed September 5, 2006 as time barred and not equitably tolled. See Joshua v. Newell, 871 F.2d 884, 886 (9th Cir. 1989); see also Helgeson v. City of Marysville, 75 Wash.App. 174, 881 P.2d 1042 (1994). Plaintiff filed the complaint after expiration of the three year statute of limitations even though the claims were known to him by at least August 11, 2000. In addition, the district court properly dismissed plaintiffs state law claims as time barred. See Yousoufian v. Office of Ron Sims, 152 Wash.2d 421, 98 P.3d 463, 471 (2004).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.